DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adan Ayala on 07/22/2021.
The application has been amended as follows: 
A-Claim 5 has been canceled.
B-Claims 1, 6 and 7 have been amended as follows:
--Claim 1 (currently amended): A miter saw comprising: 
a base assembly, 
a table rotatably disposed on the base assembly, 
a support section rotatably connected to the table, 
a guide bar fixedly attached to and extending forwardly from the support section, 
a saw assembly sliding along the guide bar, the saw assembly being pivotable downwardly for cutting a workpiece disposed on the table, 
a handle disposed adjacent to a forward end of the guide bar, the handle being movable between a first position for fixing a rotational position of the support section 
a shaft connected to the handle and extending through the guide bar, 
a first bevel gear connected to the shaft, 
a second bevel gear meshing with the first bevel gear, 
a locking shaft extending through a flange fixedly attached to the table, and 
a nut threadingly engaged by the locking shaft.--
--Claim 6 (currently amended): A miter saw comprising: 
a base assembly, 
a table rotatably disposed on the base assembly, 
a support section rotatably connected to the table, 
a guide bar fixedly attached to and extending forwardly from the support section, 
a saw assembly sliding along the guide bar, the saw assembly being pivotable downwardly for cutting a workpiece disposed on the table, 
a handle disposed adjacent to a forward end of the guide bar, the handle being movable between a first position for fixing a rotational position of the support section relative to the table, and a second position for allowing rotational movement of the support section relative to the table,
a shaft connected to the handle and extending through the guide bar, 
a gear fixedly attached to the shaft,
a rack plate meshing with the gear, 
a cam connected to the rack plate, 
a detent plate contacted by the cam, 

--Claim 7 (currently amended): A miter saw comprising: 
a base assembly, 
a table rotatably disposed on the base assembly, 
a support section rotatably connected to the table, 
a guide bar fixedly attached to and extending forwardly from the support section, 
a saw assembly sliding along the guide bar, the saw assembly being pivotable downwardly for cutting a workpiece disposed on the table, 
a handle disposed adjacent to a forward end of the guide bar, the handle being movable between a first position for fixing a rotational position of the support section relative to the table, and a second position for allowing rotational movement of the support section relative to the table,
a shaft pivotably connected to the handle and extending through the guide bar, 
a locking shaft attached to the table, and 
a lock assembly attached to the locking shaft.--
The following is an examiner’s statement of reasons for allowance: 
A- Claim 1 is allowable for setting forth a miter saw comprising a base assembly, a rotatable table, a support section rotatably connected to the table, a guide bar extending from the support section, a saw assembly sliding along the guide bar, and a handle provided adjacent to a forward end of the guide bar and rotatable between a first 
For example, Terashima et al. (2007/0214927) teach a miter saw comprising a base assembly 21, a rotatable table 22, a support section 42 rotatably connected to the table, a guide bar 43 extending from the support section, and a saw assembly 3 sliding along the guide bar.
However, Terashima does not teach the miter saw further comprising a shaft connected to the handle and extending through the guide bar, a first bevel gear connected to the shaft, a second bevel gear meshing with the first bevel gear, a locking shaft extending through a flange fixedly attached to the table, and a nut threadingly engaged by the locking shaft.
B- Claim 6 is allowable for setting forth a miter saw comprising a base assembly, a rotatable table, a support section rotatably connected to the table, a guide bar extending from the support section, a saw assembly sliding along the guide bar, and a handle provided adjacent to a forward end of the guide bar and movable between a first position for fixing a rotational position of the support section and a second position for allowing rotational movement of the support section relative to the table, a shaft connected to the handle and extending through the guide bar, a gear fixedly attached to the shaft, a rack plate meshing with the gear, a cam connected to the rack plate, a 
For example, Terashima et al. (2007/0214927) teach a miter saw comprising a base assembly 21, a rotatable table 22, a support section 42 rotatably connected to the table, a guide bar 43 extending from the support section, and a saw assembly 3 sliding along the guide bar.
However, Terashim does not teach the miter saw further comprising a shaft connected to the handle and extending through the guide bar, a gear fixedly attached to the shaft, a rack plate meshing with the gear, a cam connected to the rack plate, a detent plate contacted by the cam, wherein the detent plate is movable between a first position contacting an aperture disposed on a plate connected to the table and a second position not contacting the aperture, whereby, rotational movement of the support section relative to the table is allowed when the detent plate is moved to second position.  
C- Claim 7 is allowable for setting forth a miter saw comprising a base assembly, a rotatable table, a support section rotatably connected to the table, a guide bar extending from the support section, a saw assembly sliding along the guide bar, and a handle provided adjacent to a forward end of the guide bar and movable between a first position for fixing a rotational position of the support section and a second position for allowing rotational movement of the support section relative to the table, a shaft 
For example, Terashima et al. (2007/0214927) teach a miter saw comprising a base assembly 21, a rotatable table 22, a support section 42 rotatably connected to the table, a guide bar 43 extending from the support section, and a saw assembly 3 sliding along the guide bar.
However, Terashim does not teach the miter saw further comprising a shaft pivotably connected to the handle and extending through the guide bar, a locking shaft attached to the table, and a lock assembly attached to the locking shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miter saws of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724